Citation Nr: 0616578	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-30 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period from 
October 15, 2001 to April 1, 2003.  

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from April 1, 2003.  

3.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to September 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

A personal hearing  at the RO was held in December 2004.  A 
transcript of the hearing testimony has been associated with 
the claims file.  


FINDINGS OF FACT

1.  The veteran does not currently have a heart condition.  

2.  For the period from October 5, 2001 to April 1, 2003, the 
veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity; it was 
not productive of deficiencies in most areas.  

3.  For the period from April 1, 2003, the veteran's PTSD was 
productive of severe social and industrial impairment, as 
well as occupational and social impairment which more nearly 
approximates deficiencies in most areas; it was not 
productive of total occupational and social impairment.  



CONCLUSIONS OF LAW

1. A heart condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  The criteria for a rating in excess of 50 percent for 
PTSD for the period from October 15, 2001 to April 1, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).  

3.  The criteria for a rating in excess of 70 percent for 
PTSD for the period from April 1, 2003 have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The record reflects that through correspondence dated in 
December 2002 and in May 2003, the RO provided the veteran 
with VCAA notice.  Although the RO did not specifically 
request the veteran to submit any pertinent evidence in her 
possession, it did inform her of the evidence that would be 
pertinent and that she should either submit such evidence or 
provide the RO with the information and any authorization 
necessary for the RO to obtain the evidence on her behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that she should submit any pertinent evidence in 
her possession.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claim for service connection 
for a heart disorder, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for a heart condition.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records and pertinent post-service 
treatment records have been obtained.  The veteran has been 
afforded VA examinations in connection with her claims.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal, and she has 
done so.  Neither the veteran nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.  Therefore, the Board is also satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  


II.  Service Connection

A.  Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


B.  Analysis

The veteran contends that she currently has a heart condition 
which began during active military service.  A review of her 
service medical records shows that the veteran was seen on 
several occasions complaining of syncope.  Exertional syncope 
was noted.  The service medical records do not show any 
complaint, finding or diagnosis of any heart disability.  
Periodic service examinations show that the heart and chest 
were clinically normal.  

A December 1998 private medial record noted probable postural 
hypotension.  The veteran noted that she had a past medical 
history of episodes of passing out which she attributed to 
stress.  A November 2001 VA medical record notes a diagnostic 
assessment of hyperlipidemia.  VA medical records are 
entirely silent for treatment, complaints or diagnosis of a 
heart condition.  

On VA QTC examination conducted in January 2003, cardiac 
examination revealed a regular rhythm with normal rate, no 
murmurs, gallops or rubs.  An electrocardiogram study showed 
a normal sinus rhythm.  The examiner diagnosed elevated 
cholesterol by history

An August 2003 VA QTC examination shows that the veteran had 
been treated for high blood pressure during a psychiatric 
hospitalization in April 2003 with a blood pressure reading 
of 204/102.  Cardiac examination showed a regular rhythm and 
normal rate.  There were no murmurs, gallops, rubs or 
evidence of cardiac enlargement.  The electrocardiogram 
showed a normal sinus rhythm with no acute changes.  The 
diagnostic impression was hypertension.  

Thus, although the medical evidence shows diagnosed 
hypertension, which is service-connected, and elevated 
cholesterol, the veteran has not been found to have a heart 
condition due to service or a service-connected disability.  
In fact, neither VA QTC reports have found abnormal cardiac 
findings on examination.  Accordingly, service connection is 
not in order for a heart condition.  


III.  PTSD

A.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005). 
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

PTSD is to be assigned a 30 percent evaluation for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  


B.  Analysis

For the period from October 5, 2001 to April 1, 2003, it is 
noted that VA medical records reflect the veteran's ongoing 
treatment for PTSD symptoms.  In particular records dated 
from February 2000 to November 2002 show that the veteran's 
PTSD was generally stable.  Treatment reports note that the 
veteran was upbeat with some reports of nightmares, anxiety 
or anger.  A February 2002 record notes that the veteran 
reported auditory hallucinations and continued symptoms from 
psychiatric diagnoses of PTSD, major depressive disorder and 
borderline personality disorder.  The Global Assessment of 
Functioning (GAF) score at that time was 57 which reflects 
only moderate psychiatric symptoms or moderate difficulty in 
social and occupational functioning.  In fact, later records 
note that while the veteran continued to experience PTSD 
symptoms, she worked full time and denied suicidal or 
homicidal ideation.  

VA QTC examination in January 2003 noted that the veteran had 
a "string" of nursing-related jobs with conflicts with 
supervisors and difficulty with anger management at work.  
Her personal relationships also reflected difficulties 
including two divorces and problems with her teenaged son.  
Mental status examination showed unremarkable psychomotor 
activity.  Her mood was noted to be anxious but her affect 
was normal.  Her thought content revealed no delusional 
obsessive, compulsive, phobic, suicidal, homicidal or 
disassociative signs or symptoms.  The diagnosis was chronic 
PTSD, dysthymic disorder; panic disorder; alcohol abuse in 
partial remission, and traits consistent with borderline 
personality disorder.  The GAF score was 53 and 53 in the 
last year.  It was noted that she was currently gainfully 
employed.  The examiner felt that she was moderately affected 
by her psychological symptomatology.  

Thus, the evidence shows that the social and industrial 
impairment from the veteran's PTSD more nearly approximates 
the level required for a 50 percent evaluation than the 
deficiencies in most areas required for a 70 percent 
evaluation for the period from October 15, 2001 to April 1, 
2003.  During this period, the manifestations of the PTSD 
included depression, anxiety and intrusive thoughts.  The 
medical evidence during this period does not show suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
associated with the next higher rating of 70 percent.  In 
this case, the veteran's GAF scores have consistently ranged 
between 53 and 57, scores consistent with the assigned 
evaluation.  

With regard to the period from April 1, 2003, the Board notes 
that a VA hospital discharge summary shows that the veteran 
was admitted with symptoms including increased anger, rage, 
intrusive thoughts, sleep disturbance with nightmares, 
anxiety and depression with suicidal ideation, and homicidal 
ideation.  No intent, or history of previous attempts were 
noted.  On mental status examination, her mood was depressed 
and her affect was restricted.  There was no evidence of a 
formal thought disorder and no hallucinations or delusions 
were elicited.  She was alert and oriented in all spheres.  
The discharge diagnosis included PTSD.  Her GAF score was 35.  
A nurse's discharge note revealed that the veteran decided to 
terminate her employment.  On discharge she denied homicidal 
or suicidal ideation.  

VA medical records during this period show continued 
treatment for PTSD including individual and group counseling 
and medication management.  A May 2003 record notes PTSD, 
major depression, rule out borderline personality disorder.  
The GAF score was 48.  A February 2004 record shows that the 
veteran was having difficulty at work and decided to reduce 
her hours.  She said that her stressors had decreased.  A 
June 2004 VA medical record reveals a GAF score of 45.  She 
denied suicidal or homicidal ideation.  She was non-psychotic 
and cooperative but anxious.  An October 2004 record shows 
that her mood was anxious but not depressed.  A November 2004 
record reflects that her depression, anxiety and sleep were 
improving.  

A request for employment information form submitted in 
January 2005 shows that the veteran resigned from her job due 
to service-connected disabilities and absenteeism from work.  
Entitlement to a total disability rating based on individual 
unemployability was granted by a February 2005 rating 
decision.  

In this case, the medical records generally show GAF scores 
ranging from 35 to 48, denoting major to serious impairment 
in social, occupational, or school functioning.  The medical 
evidence shows that the veteran's PTSD results in anxiety and 
depression and that she has had difficulty in adapting to 
stressful circumstances at work and inability to establish 
and maintain effective relationships.  

Thus, the  evidence establishes that the impairment from the 
veteran's PTSD more nearly approximates the social and 
occupational impairment with deficiencies in most areas and 
inability to establish and maintain effective relationships 
required for a 70 percent evaluation than the impairment 
contemplated by a higher 100 percent rating.  In this regard, 
the evidence does not show that the disability has resulted 
in gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

The Board notes that the social and industrial impairment 
from her PTSD does not more nearly approximate the total 
level of impairment required for a 100 percent rating than 
the level of impairment required for a 70 percent rating for 
the period since April 1, 2003.  

Accordingly, the Board must conclude that an evaluation in 
excess of 50 percent is not in order for the period from 
October 15, 2001 to April 1, 2003.  In addition, an 
evaluation in excess of 70 percent since April 1, 2003 is not 
in order.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  






ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period from October 15, 2001 to April 1, 2003 is 
denied.  

Entitlement to an evaluation in excess of 70 percent for PTSD 
from April 1, 2003 is denied.  

Entitlement to service connection for a heart condition is 
denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


